DETAILED ACTION
Application 16/572180, “MULTILAYER ELECTRODE AND LITHIUM SECONDARY BATTERY INCLUDING THE SAME”, was filed with the USPTO on 9/16/19 and claims priority from a foreign application filed on 9/13/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 5/23/22. 

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Ellis on 9/8/22.

The application has been amended as follows: 

SPECIFICATION
[0033] In recent years, to increase a battery energy density and reduce manufacturing costs, the thickness of an electrode has increased and the density of an electrode mixture layer has increased. However, as shown in the left drawing of  FIG. 3, as the thickness and density of the electrode increase, the movement of electrons and the movement of lithium ions are restricted, resulting in a problem such as performance degradation in output characteristics and a high rate of a battery. 

[0034] Therefore, according to an embodiment of the present disclosure to prevent occurrence of a problem as described above, a multilayer electrode including a porous conductive material, which has an electric conductivity similar to that of a generally used conductive material and has a relatively large average particle diameter and pores in the conductive material itself, to be capable of facilitating movement of lithium ions, as shown in the right drawing of  FIG. 3, may be provided.

CLAIMS
1. (Currently Amended) A multilayer cathode comprising:
a current collector;
a first cathode mixture layer disposed on at least one surface of the current collector; and
a second cathode mixture layer disposed on the first cathode mixture layer,
wherein the first cathode mixture layer includes an active cathode material and a first conductive material,
wherein the second cathode mixture layer includes a second conductive material and the same active cathode material as in the first cathode mixture layer,
wherein a porosity of the second conductive material contained in the second cathode mixture layer is greater than a porosity of the first conductive material contained in the first cathode mixture layer, 
wherein a thickness of the second cathode mixture layer is 50 to 80% of a total thickness of the first and second cathode mixture layers and a content of the conductive material contained in the second cathode mixture layer is more than 0.5 wt % to less than 5 wt % of a total active material content of the first and second cathode mixture layers, and
wherein an average particle diameter D50 of the second conductive material is greater than the average particle diameter D50 of the first conductive material.
7. (Cancelled)
8. (Cancelled)
9. (Currently Amended) A multilayer cathode comprising:
a current collector;
a first cathode mixture layer disposed on at least one surface of the current collector; and
a second cathode mixture layer disposed on the first cathode mixture layer,
wherein the first cathode mixture layer includes an active cathode material, a first conductive material and a second conductive material,
wherein the second cathode mixture layer includes a first conductive material, a second conductive material, and the same active cathode material as in the first cathode mixture layer,
wherein the second conductive material has a porosity greater than a porosity of the first conductive material, 
wherein a thickness of the second cathode mixture layer is 50 to 80% of a total thickness of the first and second cathode mixture layers and a content of the second conductive material contained in the second cathode mixture layer is more than 0.5 wt % to less than 5 wt % of a total active material content of the first and second cathode mixture layers, 
wherein a content of the second conductive material contained in the second cathode mixture layer is greater than a content of the second conductive material contained in the first cathode mixture layer, and
wherein an average particle diameter D50 of the second conductive material is greater than the average particle diameter D50 of the first conductive material.
15. (Cancelled)
16. (Cancelled)
19. (Cancelled)


Allowable Subject Matter
Claims 1-6, 9-14, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 9, the closest prior art includes Lee (KR 10-2017-039976 A; citations taken from machine translation) and Jung (WO 2016/175560; citations taken from US 2018/0097255) which are relevant to the claimed invention as described in the 2/22/22 Final Rejection.  Lee, the closest prior art, teaches a lithium secondary battery comprising a multilayer electrode comprising a first mixture layer and a second mixture layer each comprising graphite, wherein the porosity of the graphite in the second mixture layer is greater than a porosity of graphite in the first mixture layer. Secondary reference Jung also teaches controlling porosity of an electrode, particularly a cathode, in order to improve electrolyte permeation into the cathode.  Jung teaches controlling porosity not by porosity of individual material particles, but by the placement of the particles, which is more common (e.g. see Wang -US 2011/0168550 at claim 1, Brown -US 2013/0017340 at claim 1).  Thus, together, Lee and Jung teach or suggest claim 1 as filed on 11/17/21 as described in the 2/22/22 Final Rejection.  
However, claim 1 as currently amended further requires that that the cathode mixture layers include conductive material and active material, with the conductive material specifically being the constituent having different porosity between the first and second cathode mixture layers, that the first and second conductive materials have different average particle diameters, and further that the second cathode mixture layer is between 50 and 80% of the total thickness of the first and second cathode mixture layers, but has a content of between 0.5 and 5 wt% of the total active material content of the first and second cathode mixture layers.  
This feature is incompatible with the teachings of Lee because the porous and nonporous graphite of Lee is functional as the active material and therefore cannot be present in the reduced amount recited in the claims.  Accordingly, the rejection over a combination of Lee and Jung is WITHDRAWN.
Upon an updated search, no new and closer prior art has been discovered which can cure this deficiency of the previously presented combined embodiment, or which independently fairly teaches or suggests the above described features of claim 1 and 9, in combination with the other claimed features of the independent claims. Accordingly, claims 1 and 9 and all claims dependent therefrom are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723